DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ROBERT F. OWENS, JR.,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3029

                           [December 14, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 56-2007-CF-000715 A.

   Robert F. Owens, Jr., Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.